Matter of Valenti v Valenti (2018 NY Slip Op 01317)





Matter of Valenti v Valenti


2018 NY Slip Op 01317


Decided on February 28, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
JOHN M. LEVENTHAL
BETSY BARROS
VALERIE BRATHWAITE NELSON, JJ.


2017-05207
 (Docket No. O-5766-16)

[*1]In the Matter of Theresa Valenti, respondent,
vMichael Valenti, appellant.


Michael Valenti, Laurel, Maryland, appellant pro se.
Laura Daniels, Scarsdale, NY, for respondent.
Darren DeUrso, White Plains, NY, attorney for the children.

DECISION & ORDER
Appeal from an order of the Family Court, Westchester County (Rachel Hahn, J.), dated April 27, 2017. The order, after a hearing, granted the motion of Theresa Valenti for an extension of an order of protection issued against Michael Valenti until April 27, 2018.
ORDERED that the order is affirmed, without costs or disbursements.
In this family offense proceeding, the petitioner moved for a two-year extension of an order of protection, originally entered on consent, which was against the appellant and in favor of the petitioner and the parties' children. After a hearing, the Family Court granted the petitioner's motion and extended the order of protection, which was due to expire on April 24, 2016, until April 27, 2018.
Contrary to the appellant's contention, the Family Court, which had the benefit of seeing and hearing the witnesses at the hearing, properly found that, under the circumstances of this case, including the fact that the petitioner's fears of harassment by the appellant were reasonable, there was "good cause" to extend the order of protection (Family Ct Act § 842; see Matter of Molloy v Molloy, 137 AD3d 47).
SCHEINKMAN, P.J., LEVENTHAL, BARROS and BRATHWAITE NELSON, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court